DETAILED ACTION

Response to Arguments
The applicant’s Remarks, filed 6/30/2022, pg. 7, regarding the status of the claims is hereby acknowledged. 
The applicant’s Remarks, filed 6/30/2022, pg. 7-8, regarding the rejection of independent claims 1-18 under 35 U.S.C. 103 have been fully considered but the applicant’s arguments are not persuasive. 
With respect to the obviousness rejection of the claims based on the combination of prior art to Hoctor, Vasileva, Hari Haran, and Dykstra, the applicant first argues that the teachings of Hoctor do not teach elements of claim 1. First, the applicant argues that: 
“On pages 4 to 5 of the Non-Final Rejection...argues that the majority of those features are disclosed by paras 115, 121-122, 124 and FIG. 5 of Hoctor. Hoctor is concerned with predicting when a user will become bored with a media asset based on certain criteria. See, e.g., Hoctor, para 115. Hoctor then generates an indicator of the likelihood that the user will stop watching. See, e.g., Hoctor, para 121. However, Applicant's claims require that the user has "completed the consumption of the first content series" (emphasis added - see claim 1) which is not the same as the user becoming bored with the media asset mid- way through the media asset. Hoctor is therefore directed toward solving a fundamentally different problem, namely, to provide the user with an alternative media asset after predicting that the user will become bored of the current media asset (i.e., mid-way through the media asset). For that reason, Applicant submits that Hoctor does not disclose the subject matter at issue.
First, in response to the Appellant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
In reviewing the applicant’s argument regarding the teachings of Hoctor, the applicant appears to argue Hoctor fails to teach, and the claim requires, that the user has "completed the consumption of the first content series." Wherein the applicant appears to argue that Hoctor is concerned with predicting when a user will become bored with a media asset, the applicant’s arguments to not appear to appreciate the significant teaching value of Hoctor relating to making content recommendations to a viewer based on a predictive analysis comprising viewing history. The examiner respectfully disagrees with applicant’s arguments because Hoctor, inter alia, teaches a way for recommending content to a viewer based on viewing history. For example, in paragraph 115, Hoctor states that:
Display 500 also includes recommendation 504. Recommendation 504 is content associated with preventing a user from terminating the service. For example in response to determining that a user is increasingly becoming bored with the media assets offered by the service, the media guidance application may offer recommendations for other media assets. Furthermore, as the user has likely already perused the media assets in a favorite category or genre (or consumed all the media assets in a particular series), the media guidance application may recommend media assets in a category or genre that is not a favorite of the user (e.g., in order to raise awareness to the user of available media assets that are not known or were previously discounted by the user). Likewise, in response to determining that a user has consumed all the media assets in a particular series, the media guidance application may recommend media assets in a different series. 
As noted above in paragraph 115, Hoctor takes into consideration all media assets that have been consumed in a particular series. Based on the dictionary definition of “consumed”, a person of ordinary skill would reasonably infer that “determining that a user has consumed all the media assets in a particular series, the media guidance application may recommend media assets in a different series” means that a viewer has completed viewing all the assets in a series. Then in order to recommend a different media asset in a different series, Hoctor teaches other elements that are taken into consideration to generate a recommendation. For example, in paragraphs 120-121, Hoctor further teaches that in order to generate recommendations, the invention of Hoctor takes into consideration media assets consumed.
	As discussed in Office Action dated 3/31/2022 pg. 4-5, Hoctor teaches elements with respect to a second content series consumed by the at least one other user that does not include any episodes included in the one or more seasons that comprise the first content series and causing to be provided the new content series recommendation based on the second content series consumed by the at least one other user. For example, Hoctor para 124 teaches a learning model performs an analysis for each other user wherein para 121-122 disclosing the analysis is performed on viewing history, therefore, based on the teachings of Hoctor, a person of ordinary skill in the art would have reasonably inferred that the recommendation described in Hoctor paragraph 115 is based on the collaborative information of other viewers that have watched the same content and different content. However, Hoctor does not explicitly reference causing to be provided the new content series recommendation based on the second content series consumed by the at least one other user, however, a person of ordinary skill in the art would reasonably infer, based on Hoctor’s teachings discussed supra, that the viewing habits of all viewers, including binge watched shows, are included as part of the predictive attributes engine as disclosed in para 121-122, 124 because Hoctor analyzes predictive attributes engine 620 related to recommended content comprises one or more of the data it receives to generate attributes that represent a population of users with similar activity.
	The applicant further argues that:
In the arguments on pages 4-5 which refer to the above-mentioned features of claim 1, the Examiner refers to Hoctor paras 115, 121-122 and 124. However, no argument was provided toward Hoctor disclosing the claimed feature "wherein the second content series was consumed by the at least one other user within a second threshold period of time" (emphasis added). Indeed, the only reference of 'time' in paras 121-122 and 124 of Hoctor is again with regard to providing an indication to a user (see, for example, para 122 of Hoctor). For that reason, Applicant submits that Hoctor is silent with regard to this subject matter. 
The examiner respectfully disagrees. With respect to "wherein the second content series was consumed by the at least one other user within a second threshold period of time" is taught by Hoctor because the invention of Hoctor analysis preferred media assets, that is, the analysis for each media asset that has been viewed comprises a determination to identify whether the media asset is a preferred media asset based on the average rate at which the user consumes media assets. For example, Hoctor para 48-52 teaches that the rate at which a user consumes media content is established for every media asset. Additionally, Hoctor para 142-144 teaches elements for establishing “preferred media asset” in relation to binge watching. For example, Hoctor 49-50 teaches that the thresholds may be based on the prior actions of one or more users. Therefore, the combined teachings of Hoctor means that in order to make a media asset recommendation to a first viewer that is likely to terminate a service, the invention of Hoctor will recommend content not only based on the first viewer’s preferred content, but also on different media assets that have been viewed by different users and are also preferred. Common sense would make evident that 1) different media assets preferred by other users may not be the type of content that the first user prefers, and/or 2) that different viewers may have viewed different media assets that ranked poorly with different users. Therefore, it would not be in the best interest of the first viewer to have such content recommended because they would be more likely to terminate service if they continue to view poor content quality. The purpose of the recommendation system is to recommend additional and new content to said first user to keep the user engaged with the service and not terminate said service. The invention of Hoctor teaches that the analytics performed by a recommendation system takes into consideration the viewing history or not only a first viewer, but different viewers to establish user preferences and popular content which may include high rated content (para 419) or binged content. Therefore, the applicant’s argument that “no argument was provided toward Hoctor disclosing the claimed feature "wherein the second content series was consumed by the at least one other user within a second threshold period of time" is not persuasive especially when viewed in light of the teachings of the combined prior art based on the obviousness standard discussed in KSR. For example, Vasileva recognizes that 80 percent of TV shows people watch on Netflix are discovered through the recommendation system (pg. 7). Vasileva also teaches that machine learning algorithms tailor recommendations and collect data on user habits (pg. 5). Therefore, for the applicant to argue that no argument was provided toward Hoctor disclosing the claimed feature "wherein the second content series was consumed by the at least one other user within a second threshold period of time" is not persuasive because the prior art teaches a benefit to determining whether a media asset or series is being binge-watched by each viewer and meaning that each show or series has an associated threshold of time (i.e., there is a second threshold, third threshold, and a threshold for each asset and/or series).
The teachings of Vasileva were further viewed in light of the teachings of Hari Haran and Dysktra. For example, in an analogous art, Hari Haran teaches a method for training a similarity mode used to predict similarity between media content in order to provide a better viewing experience by enabling the recommendation of more relevant items (para 29); Hari Haran para 74 – if a person binge watches a TV series, it is fair to say they liked the TV series; para 14 From a computational perspective, items are often considered similar if they are referenced by the same items. Both CB and CF used for predicting recommendations can also be used to predict similarity by analyzing these references. CB would consider two items similar if it references the same metadata, and CF would consider two items similar if it references the same users. For example, in a VoD system two movies could be considered similar by CB if they share the same genre, director, and cast. CF would consider two items similar if they are both consumed, liked, and/or disliked by same users, for example, if every user who enjoyed movie A also enjoyed movie B, then the system can infer that movie A and movie B somehow must be similar to one another. The CF approach to similarity as used by Amazon has been demonstrated to be useful in academia and industry, see G. Linden et. al. “Amazon.com Recommendations: Item-to-Item Collaborative Filtering” IEEE Internet Computing Industry Report, January-February 2003 (the contents of which are incorporated herein by reference). A person of ordinary skill in the art would reasonably infer that collective filtering enables a recommendation system to recommend content to a first user based on the viewing history of other users who have viewed the same media content as the first user in further view of Dykstra. 
In an analogous art, Dysktra teaches an invention for content completion recommendation wherein content comprises media content comprising episodes (Abstract, col. 1:61-67 to col. 2:1-27) and further teaches that a user will be provided a recommendation of a second content after the content completion of a first content based on whether other viewers which liked a particular first content also enjoyed the second content (col. 12:61-67 to col. 13:1-42).
Thus, Hoctor, Vasileva, Hari Haran, and Dykstra, whether taken alone or in combination show or render obvious all the features of Applicant's independent claims. For at least these reasons, Examiner respectfully submits that each independent claim 1, 7, and 13 is not in a condition for allowance and not patentable. Examiner further respectfully submits that dependent claims 2-6, 8-12, and 14-18 are not patentable by virtue of their respective direct and ultimate dependencies from rejected independent claims 1, 7, and 13. All things considered, the applicant’s arguments are not persuasive and the obviousness rejections are maintained. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoctor et al., US 2015/0312609 (hereafter Hoctor) and in further view of Vasileva, Konstantina, How Netflix uses data to keep you binge-watching & personalize your viewing experience, December 9, 2017, The Data Nudge, pg. 1-9 (hereafter Vasileva) and in further view of Hari Haran et al., US20200226493A1 (hereafter Hari Haran) and in further view of Dykstra et al., US 8554640B1 (hereafter Dykstra). 
Regarding claim 1, “a computer-implemented method for providing a new content series recommendation” Hoctor para 115 teaches recommendation of content associated with preventing a user from termination a service and in response to determining that a user has consumed all the media assets in a particular series, the media guidance application may recommend media assets in a different series; Regarding “the method comprising: detecting that a user has completed consumption of a first content series within a threshold period of time, wherein the first content series comprises one or more seasons, each season including a plurality of episodes of the first content series; determining, using the processing circuitry, one or more behavioral attributes of the user in connection with the consumption of the first content series, wherein the one or more behavioral attributes comprises how long it took the user to complete consumption of at least one season of the first content series” Hoctor para 138-142 determining a viewing history of a rate at which the user has consumed the series of media assets over a time period comprising when a viewer is watching episodes of a series back-to-back without a break in between episodes and also compares the rate of the user to threshold rates; Hoctor para 48 teaches the rate of consumption of the user may correspond to an amount of content consumed (e.g., a number of media assets, a number of hours during which the user viewed programming, a number of episodes, season, series, etc., and/or any other measure of content consumed) over a period of time (e.g., hours, days, weeks, etc.) to a threshold rate (e.g., in the same units of measure); Hoctor para 50-52 teaches behavioral characteristics comprising “a viewing history” refers to a collection of information related to media content consumed by a user. For example, the viewing history may indicate an amount of media content consumed by the user, the rate of media content consumed by the user, particular times when a user consumed media content, user preferences for media content consumed by the user, and/or any other information related to the consumption of media content by the user. In some embodiments, the viewing history may indicate user preference or characteristics of media content preferred by the user. As used herein, a “characteristic” refers to any attribute of a media asset, series of media asset, and/or type of media asset that distinguishes the media asset, series of media asset, and/or type of media asset from other media assets, series, and/or types.
Regarding “when the user has completed the consumption of the first content series, identifying, using the processing circuitry, at least one other user that has completed consumption of the first content series based on a comparison of respective behavioral attributes of the user and of the at least one other user, wherein behavioral attributes of the at least one other user are accessed from an electronic database; identifying, using the processing circuitry, a second content series consumed by the at least one other user that does not include any episodes included in the one or more seasons that comprise the first content series; wherein the second content series was consumed by the at least one other user within a second threshold period of time; and causing to be provided the new content series recommendation based on the second content series consumed by the at least one other user” Hoctor para 115 teaches in response to determining that a user has consumed all the media assets in a particular series, the media guidance application may recommend media assets in a different series as disclosed in Fig. 5; Hoctor teaches that in order to display recommendations as discussed in para 115 and Fig. 5, Hoctor para 121-122 predictive attributes engine 620 related to recommended content comprises one or more of the data it receives to generate attributes that represent a population of users with similar activity; Hoctor para 124 Learning model engine 640 may perform the same analysis for each other user for which data is available (e.g., in a database for historical outcomes 624) and who terminated access to the same source or service. With respect to a second content series consumed by the at least one other user that does not include any episodes included in the one or more seasons that comprise the first content series and causing to be provided the new content series recommendation based on the second content series consumed by the at least one other user, Hoctor para 124 teaches a learning model performs an analysis for each other user wherein para 121-122 disclosing the analysis is performed on viewing history, therefore, based on the teachings of Hoctor, a person of ordinary skill in the art would have reasonably inferred that the recommendation described in Hoctor paragraph 115 is based on the collaborative information of other viewers that have watched the same content and different content. However, Hoctor does not explicitly reference causing to be provided the new content series recommendation based on the second content series consumed by the at least one other user, however, a person of ordinary skill in the art would reasonably infer, based on Hoctor’s teachings discussed supra, that the viewing habits of all viewers, including binge watched shows, are included as part of the predictive attributes engine as disclosed in para 121-122, 124 because Hoctor analyzes predictive attributes engine 620 related to recommended content comprises one or more of the data it receives to generate attributes that represent a population of users with similar activity. 
For example, in an analogous art, Vasileva discloses how one particular content provider utilizes metrics for all users in order to predict additional viewing content based on metrics comprising binge-watching data (pg. 7-9 e.g., “…[m]etrics include time gaps between viewing show episodes, preferred times for watching content, preferred devices, rates of pausing or leaving certain types of content, ratings, search history, even in movie characteristics like colors, volume, etc. The point of understanding all this data? To learn what factors keep viewers interested and less likely to cancel viewing…” in addition to binge watching data.) Vasileva teaches analyzing a first viewer data comprising binge-watching data and collective data for other users in order to make recommendations to the first viewer because the prior art recognizes utilizing viewer analytics for millions of users in order to build predictions and relates to “at least one other user that has completed consumption of the content series based on a comparison of respective behavioral attributes of the user and of the at least one other user.” A person of ordinary skill in the art would reasonably infer predictions, the other users that are similarly situated would require analyzing in order to predict a recommendation that a user would enjoy after completing the viewing of a content series. If the purpose is to utilize and analyze binge data, a person of ordinary skill would appreciate the benefit of metrics as taught by the prior art (e.g., Hoctor). Therefore, merely combining viewing metrics for one user or a plurality of users in a database similar to Netflix would not only allow a content provider to analyze and utilizing a single user’s viewing preferences for making recommendation predications, but also make a recommendation, on what to watch next, to the single user after said user binge watches a complete season (or available episodes of a season) based on metrics for all users and what content other users watched, and enjoyed to completion, after watching the same season as the first binge watched show. 
For example, in an analogous art, Hari Haran teaches a method for training a similarity mode used to predict similarity between media content in order to provide a better viewing experience by enabling the recommendation of more relevant items (para 29); Hari Haran para 74 – if a person binge watches a TV series, it is fair to say they liked the TV series; para 14 From a computational perspective, items are often considered similar if they are referenced by the same items. Both CB and CF used for predicting recommendations can also be used to predict similarity by analyzing these references. CB would consider two items similar if it references the same metadata, and CF would consider two items similar if it references the same users. For example, in a VoD system two movies could be considered similar by CB if they share the same genre, director, and cast. CF would consider two items similar if they are both consumed, liked, and/or disliked by same users, for example, if every user who enjoyed movie A also enjoyed movie B, then the system can infer that movie A and movie B somehow must be similar to one another. The CF approach to similarity as used by Amazon has been demonstrated to be useful in academia and industry, see G. Linden et. al. “Amazon.com Recommendations: Item-to-Item Collaborative Filtering” IEEE Internet Computing Industry Report, January-February 2003 (the contents of which are incorporated herein by reference). A person of ordinary skill in the art would reasonably infer that collective filtering enables a recommendation system to recommend content to a first user based on the viewing history of other users who have viewed the same media content as the first user in further view of Dykstra. 
In an analogous art, Dysktra teaches an invention for content completion recommendation wherein content comprises media content comprising episodes (Abstract, col. 1:61-67 to col. 2:1-27) and further teaches that a user will be provided a recommendation of a second content after the content completion of a first content based on whether other viewers which liked a particular first content also enjoyed the second content (col. 12:61-67 to col. 13:1-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoctor’s analyze a first user’s viewing history comprising when a viewer has binge-watched every available episode of a particular show and using collective viewing data of different viewers to make recommendations to the first viewer of what episode/content to watch next by further incorporating known elements of Vasileva’s invention for analyzing binge watching data of each show for every viewer and further generates a new show series recommendation based on a collective analysis of all viewers determined interests in order to provide recommendations, to viewers that have finished watching a particular series of content, of additional binge content that is likely to be enjoyed by the viewer, based on metrics from other viewers that have already completed the similar episode/series/season because the selections are based on content that is popular amongst a plurality of viewers as taught by Vasileva. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoctor and Vasileva for analyzing viewer binge watching history to make recommendations to other viewers of what programs to watch next by further incorporating known elements of Hari Haran’s invention for utilizing collaborative consumption/watching data in order to determine a new recommendation after the completion of a first media content based on whether a collective group of viewers have also watched the same first media content and also enjoyed a second different media content because the prior art recognizes the use of  collaborative consumption in order to make content completion recommendations as taught by Dykstra. 
Regarding claim 2, wherein causing to be provided the at least one other content series consumed by the at least one other user comprises causing to be generated a display comprising an indication of the at least one other content series and data based on the behavioral attributes of the at least one other user” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hoctor Fig. 5 discloses presenting/displaying  recommendations; see also Hoctor para 115 teaches in response to determining that a user has consumed all the media assets in a particular series, the media guidance application may recommend media assets in a different series as disclosed in Fig. 5; Hoctor teaches that in order to display recommendations as discussed in para 115 and Fig. 5, Hoctor para 121-122 predictive attributes engine 620 related to recommended content comprises one or more of the data it receives to generate attributes that represent a population of users with similar activity; Hoctor para 124 Learning model engine 640 may perform the same analysis for each other user for which data is available (e.g., in a database for historical outcomes 624) and who terminated access to the same source or service; 
Regarding claim 3, “wherein the at least one other user comprises a plurality of other users and wherein determining the at least one content series consumed by the at least one other user comprises determining the at least one other content series consumed by a largest number of the plurality of other users” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hoctor para 122 teaches Predictive attributes engine 620 processes one or more of the data it receives to generate attributes that represent a population of users with similar activity.  
Regarding claim 4, “wherein detecting that the user has completed consumption of the content series within the threshold period of time comprises determining that the user has binge-watched at least a portion of the content series” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the claim limitation is a combination of the teachings of Hoctor para 115 in response to determining that a user has consumed all the media assets in a particular series, the media guidance application may recommend media assets in a different series; para 138-139 media guidance application may also determine if episodes of a series are watched continuously (e.g., back-to-back without a break in between episodes) and the rate at which content is consumed.
   Regarding claim 5, “wherein determining one or more behavioral attributes of the user comprises determining information corresponding to a number of episodes continuously watched in at least one consumption session” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hoctor para 138-139 media guidance application may also determine if episodes of a series are watched continuously (e.g., back-to-back without a break in between episodes) and the rate at which content is consumed.
   Regarding claim 6, “wherein the content series is separated into at least two seasons, and wherein determining one or more behavioral attributes of the user comprises determining how long it took the user to complete consumption of at least one of the at least two seasons” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hoctor para 48 discloses a rate of consumption may correspond to an amount of content consumed (e.g., season) over a period of time to a threshold rate.
   Regarding the system claims 7-12 the claims are grouped and rejected with the method claims 1-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the steps of the method are easily converted into elements of a system for providing a new content series recommendation by one of ordinary skill in the art. 
   Regarding the non-transitory computer readable media claims 13-18 the claims are grouped and rejected with the method claims 1-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421